DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 21-25, 28-32, 34-36, 39-40 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kirby et al (USPN 2016/0156174).
Regarding claim 21, Kirby discloses a method for controlling a quench in a high temperature superconductor (HTS) magnet coil, the method comprising:


operating the current imbalance source to induce a current imbalance in the at least one coil subsection of the HTS magnet coil to control a quench in the HTS magnet coil (e.g. see par. 0057).
Regarding claim 22, Kirby discloses detecting a quench condition (by a quench detector 170)  in the HTS magnet coil prior to operating the current imbalance source (120)(e.g. see par. 0029, 0068).
Regarding claim 23, Kirby discloses wherein the current imbalance source (120) is selected from a current imbalance source external to the HTS magnet coil and (see figure 4) a current imbalance source internal (122, 128) to the HTS magnet coil (see figure 2).
Regarding claim 24, Kirby discloses wherein a conductor (110) of the HTS magnet coil is selected from an insulated conductor and an uninsulated conductor (e.g. see par. 0007).
Regarding claim 25, Kirby discloses establishing a high frequency change in a magnetic field of the HTS magnet coil resulting in inductive heating of the HTS magnet coil (e.g. see par. 0050).
Regarding claim 28, Kirby discloses wherein the high impedance device (120) and the capacitive element (122) are inductively coupled to the at least one coil subsection  (112, 114) of the HTS magnet coil (see figure 2).
Regarding claim 29, Kirby discloses wherein the HTS magnet coil further comprises a direct current (DC) power supply (140, see figure 4).
Regarding claim 30, Kirby discloses a method for controlling a quench in a high temperature superconductor (HTS) magnet coil (112, 114), the method comprising:
coupling a current imbalance source  (120) to at least one coil subsection of an HTS magnet coil (112, 114, see figure 2), wherein the HTS magnet coil comprises a plurality of coil subsections (112, 114), wherein the HTS magnet coil comprises a conductor (110), and wherein the current imbalance source comprises an alternating current (AC) voltage source (120)  in series with a capacitive element (122) (see par. 0050, 0051); and

operating the current imbalance source to induce a current imbalance in the at least one coil subsection of the HTS magnet coil to control a quench in the HTS magnet coil (e.g. see par. 0057).
Regarding claim 31, Kirby discloses a system  (see figures 1-2, 4) for controlling a quench in a high temperature superconductor (HTS) magnet coil, the system comprising:
a current imbalance source (an AC current source 120) coupled to at least one coil subsection (112, 114) of an HTS magnet coil (430), wherein the HTS magnet coil comprises a plurality of coil subsections (112, 114), wherein the HTS magnet coil comprises a conductor (110), and wherein the current imbalance source comprises a capacitive element (122) coupled across the at least one coil subsection (112) of the HTS magnet coil; and
quench actuation circuitry for operating the current imbalance source to induce a current imbalance in the at least one coil subsection of the HTS magnet coil to control a quench in the HTS magnet coil (see par. 0057).
Regarding claim 32, Kirby discloses detecting a quench condition (by a quench detector 170)  in the HTS magnet coil prior to operating the current imbalance source (120)(e.g. see par. 0029, 0068).
Regarding claim 34, Kirby discloses wherein the current imbalance source (120) is selected from a current imbalance source external to the HTS magnet coil and (see figure 4) a current imbalance source internal (122, 128) to the HTS magnet coil (see figure 2).
Regarding claim 35, Kirby discloses wherein a conductor (110) of the HTS magnet coil is selected from an insulated conductor and an uninsulated conductor (e.g. see par. 0007).
Regarding claims 36, 39, Kirby discloses the HTS magnet coil comprises an insulated conductor (e.g. see par. 0007) and wherein the current imbalance source comprises an alternating current (AC) voltage source (e.g. see par. 0050).
Regarding claim 40, Kirby discloses wherein the HTS magnet coil further comprises a direct current (DC) power supply (140, see figure 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al in view of Forsyth et al (USPN 2013/0184159).
	Regarding claim 27, Kirby discloses all limitations of claim 21 as discussed above, but does not disclose the high impedance device as claimed.
	Forsyth discloses a quench protection for superconducting magnets comprises a high impedance device comprises a H-bridge (10) coupled to a superconducting coil (14, see figure 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the high impedance device of Kirby to incorporate a high impedance device as disclosed by Forsyth in order to reduce a heat flowing the superconducting coil, thereby, increasing efficiency.
3.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al in view of Mallick, Jr.  (USPN 4,996,472).

Regarding claim 33, Kirby discloses all limitations of claims 31, 32 as discussed above, but does not disclose the quench detection circuitry as claimed.
Mallick discloses a quench protection from a superconducting device comprises quench detection circuitry comprises a non-contact current sensing transducer (12) (see figure 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the quench detection circuit of Kirby to incorporate a non-contact current sensing transducer as disclosed by Mallick in order to measure a wide ranges of magnetic fields with a great precision. Therefore, a quench is detected easily without encountering difficulties.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16 of U.S. Patent No. 10,515,749 (see the below table). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method for controlling a quench in a high temperature superconductor (HTS) magnet coil, the method comprising: coupling a current imbalance source to at least one coil subsection of an HTS magnet coil, wherein the HTS magnet coil comprises a plurality of coil subsections, wherein the HTS magnet coil comprises a conductor, and wherein the current imbalance source comprises a high impedance device in series with a capacitive element; and operating the current imbalance source to induce a current imbalance in the at least one coil subsection of the HTS magnet coil to control a quench in the HTS magnet coil.
10,515,749
16,725,268
CLAIMS
CLAIMS
1
21, 24, 25
2
22
3
23
4
26
5
27
6
28
7
29
8
30
9
31, 35, 36, 39
10
32
11
33
12
34
13
37
14
38
16
40



Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY NGUYEN/           Primary Examiner, Art Unit 2836